Citation Nr: 1431546	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 1983.  He has also reported service in the United States Army Reserves, which is unverified.  

This case comes before the Board of Veterans' Appeals (Board) on appeal following an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran provided testimony at an October 2010 Board hearing before a Veterans Law Judge (VLJ).  The Veteran was notified by a January 2013 Board letter that the VLJ who had conducted his hearing was no longer at the Board.  The Veteran was provided the opportunity for another hearing.  The Veteran has not responded to the Board's January 2013 letter.  

By way of history, in December 2011, the Board denied the Veteran's claim on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court granted a Joint Motion for Remand (JMR), vacated the December 2011 Board decision, and remanded the matter to the Board.  In April 2013, the Board remanded this matter to the agency of original jurisdiction (AOJ).  The AOJ issued supplemental statements of the case (SSOC) in May, June, and August 2013.  

In December 2013, the Board again remanded the Veteran's claim to the AOJ for additional development.  In January 2014, the AOJ issued an SSOC and continued the denial of the Veteran's claim.  The Veteran's appeal has since been returned to the Board.  


FINDING OF FACT

The Veteran's low back disability is not related to his period of military service; nor has it been shown that degenerative changes of the lumbar spine were manifested within the first post-service year.  
CONCLUSION OF LAW

The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service, nor may degenerative changes of the lumbar spine be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal for service connection for a low back disability has been accomplished.  

Through a pre-adjudication notice letter dated in September 2008, the AOJ notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the September 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  Additionally, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) are associated with the claims folders as are his VA and private treatment records, to include private medical opinion evidence.  Furthermore, VA medical opinions have been obtained with regard to the etiology of the Veteran's claimed low back disability.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for a low back disability.  

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptoms; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptoms.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in 38 C.F.R. § 3.303(b)).  

The Veteran claims that he has a current low back disability that he sustained in an October 1980 fall from a second story window during service.  In particular, the Veteran claims that he sustained a spinal cord injury as a result of the fall and that urological symptoms both in service and after service are evidence of such injury.  

The Veteran's STRs reflect that in October 1980, he complained that he injured his left shoulder when jumping out a window to avoid a fight.  It was noted that the Veteran caught his foot on the window and landed on his left shoulder.  There were no complaints or treatment of any residuals of back injury and the assessment was simply a "bruised shoulder."  A second entry on the same date, does indicate the Veteran's report of a painful left finger, and that there was radiating pain from the left shoulder blade down midway on the humerus.  The assessment was possible fracture.  Thereafter, a physician's assistant noted a small area of erythema in the area of the left scapula and that the Veteran was unable to extend the left arm out but could extend the arm over his head and laterally.  The assessment was rule out fracture of scapula or torn rotator cuff.  Finally, a physician examined the Veteran, noting that the Veteran had fallen a distance of approximately 8 feet, and based on X-ray findings, there was an assessment of a fracture of the left scapula, without nerve or artery involvement.

In November 1980, the Veteran complained of left scapula pain for the previous week with a very "loose" arm.  The assessment was possible dislocated scapula.  

In July 1981, the Veteran desired an evaluation based on complaints of urethral discharge.  Examination at this time revealed no urethral discharge or other abnormality and the assessment was "no disease found."

At the time of an annual service examination in October 1983, the Veteran complained of a history of gall bladder trouble or gallstones, and frequent or painful urination.  No specific diagnosis was provided.  

In November 1983, the Veteran complained of a urinary problem.  He reported that he had frequency, but no burning, itching, or discharge.  The assessment was unknown etiology.  The examiner did note that there were complaints of low back pain.  Approximately five days later, the Veteran complained of a urinary tract problem he described as "Gardnerella."  He stated that he was unable to run in physical training without having to urinate.  This also reportedly would cause an infection in his prostate gland.  The Veteran also gave a history of an injury the previous year that involved his kidneys, noting that there was an infection and that he received "PCN" while in a German facility.  The assessment was possible infection of unknown etiology.  

At the time of an active duty school examination in September 1984, the Veteran again reported a history of frequent urination.  

In an October 1991 private post-service treatment record the Veteran reported injury to his mid-back as a result of an accident on October 15, 1991.  The diagnosis was T5 subluxation and radiculitis.  It was further noted that the Veteran was treated for a period of approximately 10 days and that he completely recovered from his injury.  The Veteran also received follow-up care with a private chiropractor through November 1991.  The Veteran did not report any genitourinary symptoms associated with this injury.  

A private urinalysis from December 1993 revealed negative findings.  

In August 1994, December 1994, and July 1995, it was noted that the Veteran's past medical history included urethral stricture.  

A VA general medical examination in March 1996 noted the Veteran's reported history of frequent urination in 1981 during service.  He further stated that no infection was found at that time, but that he was subsequently hospitalized in Germany for a period of two weeks and he received "shots" in his kidney.  At that time no specific diagnosis was reportedly provided to the Veteran.  The Veteran also noted that in the last few years, he continued having difficulty urinating and had repeated prostate infections.  He had reportedly been seen by an urologist who did not find anything but placed the Veteran on Hytrin to help with his urination.

A private medical record dated in August 1997 reflects the Veteran's in-service injury that involved the fracture of his left scapula, dislocation of his left shoulder, and concussion.  Nothing was mentioned about any injury to the back.  

A VA joints examination in January 1998 noted the Veteran's reported history of falling out of a window at the barracks, landing on his shoulder and back first, and that this resulted in the apparent complete dislocation of his left shoulder.

Otherwise, a VA treatment record dated in June 1999 noted an assessment to include kidney stones and history of possible urethra stricture since 1981.  It was also noted that the Veteran had undergone multiple cystoscopies and intravenous pyelograms (IVPs), all with benign results, at which time he experienced symptoms of frequent urination and right testical pain.  It was believed that the Veteran had epididymitis.  The Veteran also passed a kidney stone six months earlier and it was believed that the pain was due to this.  

A VA treatment record from January 2000 reflects the Veteran's report of a left shoulder injury arising out of an in-service fall in 1983.  Since then, he had had some pain in the mid-thoracic spine.  At this time, there were no findings or diagnoses with respect to the Veteran's low back.  In April 2001, the assessment included residuals of an in-service fall (that did not indicated any injury to the back), and kidney stones, which were noted to have been passed by the Veteran at least five times in the previous 24 months.  

Additionally, a May 2001 VA treatment note identified that the Veteran was an automobile mechanic and that his work up to the time of the examination involved a great deal of physical labor.  In a July 2001 VA treatment note the Veteran reported frequent mid-thoracic pain in his back that was reportedly helped by chiropractic care.  The Veteran denied any bowel or bladder incontinence.  He reported vigorous use of an abdominal (AB) machine during exercise.  

In a May 2002 rating action, the Veteran was granted service connection for residuals of a traction injury of the left brachial plexus with positional, intermittent impingement of the nerve as it passed from the neck to the shoulder.

In August 2008, the Veteran filed a claim of service connection for a low back disability, claimed as a lumbar disc condition.

Private treatment records from January and August 2008 reflect that urinalysis revealed negative findings.  A progress note from early August 2008 reveals an assessment that the Veteran may have had a recurrence of a kidney stone.  Later in August 2008, it was noted that the Veteran had severe pain and was unable to sleep at night due to right lumbar area localized pain without radiation.  It was noted by the examining clinician that although the Veteran reportedly had been told that he had a bulging disc, there was no evidence of this on plain films.  Of note, X-rays of the lumbar spine from August 2008 were interpreted to reveal no acute fractures or subluxations, although there was disc space narrowing at L4-L5.  In addition, there was exaggeration of the lumbar lordosis with sacral acutum, and osteophyte formation throughout the lumbar spine.  The impression was early degenerative disc disease with mild disc space narrowing at L4-L5, and exaggerated lumbar lordosis with sacrum acutum.  Magnetic resonance imaging (MRI) was similarly interpreted to reveal an impression of mild degenerative change involving the lumbar spine most prominent at L3-L4 through L5-S1 with neural foraminal narrowing at these levels.  

Private records from early September 2008 indicate that the Veteran continued to have low back pain for which he was receiving chiropractic treatment.  The Veteran also continued to report urinary frequency that the treating clinician thought was the result of excessive sugar loss in his urine.  It was also noted that the Veteran demonstrated "massive obesity."

A private medical report from E. Erturk, MD, dated in April 2009, reveals that the Veteran was evaluated for urolithiasis and irritative urinary symptoms.  It was noted that the Veteran had significant irritative urinary symptoms compatible with urgency, frequency and dysuria.  The medical report also noted that there had been a diagnosis of lumbar disc disease and that this was treated with therapeutic injections which resulted in dramatic improvement of the Veteran's urinary symptoms.  The assessment was irritative urinary symptoms markedly improved following treatment of lumbar disc disease.  Dr. Erturk commented, 

Although, in general, lumbar disk disease presents with urinary retention[,] it is possible that [the Veteran] could have spinal irritability which may result in irritable bladder.  Since this has improved following treatment I suspect that this may have been the etiology of [the Veteran's] urinary symptoms.  I do not think [the Veteran] needs further urologic evaluation at this time.  

A private medical report from L. Donahue, MD, dated in October 2009, indicates that the Veteran was being reestablished as a patient and that he had last been seen in 2002.  The Veteran reported a history of having a "bulging disc" which caused a great amount of pain and that a Dr. Patel, ". . . killed the nerve which was stuck were [sic] the disc was bulging out by the right flank which helped his pain 80 %."  The Veteran's pain was reportedly severe, persistent, and in the right flank area, and had been present for more than 10 years.  Dr. Donahue indicated that first saw the Veteran in 1998 with a complaint of right flank pain and urinary frequency.  Also, the Veteran had a history of ureteral stones from 1991.  Dr. Donahue noted that he had told the Veteran on numerous occasions that he felt the Veteran's pain was either a muscle pull or a spinal problem, but that the Veteran and his doctors felt otherwise.  Dr. Donahue also noted that the Veteran had undergone a spinal evaluation and some form of nerve ablation, and that all of his pain had resolved.  Dr. Donahue concluded that the Veteran had undergone 10 years of urologic evaluation of his flank pain which proved to be of musculoskeletal origin.  

In a report of November 2009 VA spine examination the Veteran reported a history of injuring his back as a result of a 24-foot fall from a second story window.  He further stated that after that incident he had experienced chronic flank pain and frequent urination.  He also reported having received a diagnosis of mild degenerative changes of the lumbar spine two years previously.  The Veteran reported that he currently experienced both frequency and nocturia, and that he experienced more back pain when his bladder was full.  The Veteran also reported that he had a bulging disc and when told by the VA examiner that his MRI did not show this, the Veteran reportedly became upset and indicated that he had to urinate all the time and that prior to the fall he did not have to do so.  The VA examiner further noted that in the Veteran's claims folder, the records from his emergency room visit in 2008 documented that the Veteran also claimed that he had a bulging disc at that time but was told that he did not and that imaging revealed normal findings.  The overall diagnosis at that time was mild degenerative disease of the lumbar spine.  

The VA examiner concluded that the Veteran's claimed back condition was less likely as not caused by or a result of the fall in military service.  She explained that the Veteran had multiple documentations of the fall in 1980 with treatment, and that none of the medical notes mentioned any back problems.  Furthermore, the Veteran's MRI only showed mild degenerative changes and the examiner considered this most likely just part of the aging process.  The VA examiner also commented that a medical note from November 1983 mentioned urinary frequency without mention of any back condition, and the practitioners in 1983 and 2008 had been unable to find any medical diagnosis or condition that would cause frequent urination.  

At the Veteran's hearing before the Board in October 2010, the Veteran testified that it was the injury to his spinal cord during the in-service fall that caused his urinary symptoms.  He also testified that when his treating urologist had advised him years after the in-service fall that his urinary problems were associated with his back, the Veteran told them that he did not have a problem with his back.  The Veteran also testified that Dr. Erturk and Dr. Donahue advised him that his herniated lumbar disc was bulging on his nerves and causing the urinary problem.  

At the time of the Veteran's hearing before the Board, the Veteran also provided an article about voiding disorders.  The article concluded that injury to the spinal cord could result in various patterns of function based on the degree and level of the injury.

In a private medical statement, dated in November 2010, T. Aiello, MD, reported that,

When a human body falls from two stories head first landing onto a concrete surface with enough force to break [the Veteran's] scapula in two, it's very likely that a lower lumbar disc injury could have occurred in the fall.  Probability is one hundred percent.  

Dr. Aiello further maintained that the Veteran's repeated complaints of urinary problems after the fall should have raised a "huge red flag" of back and spinal cord injury in the lower lumbar disc.  She went on to state that the Veteran was examined by a prominent urologist, Dr. Donahue, who did numerous tests and ruled out any other causes other than a lower back injury.  She also stated that the Veteran did not believe that the problem was from his back because his back did not hurt and he did not understand that a back injury would cause urinary problems.  Dr. Aiello noted that the Veteran then saw another urologist, Dr. Erturk, who did a computed tomography (CT) scan but could find no urological reason other than lower lumbar disc and spinal cord damage.  She quoted Dr. Erturk as stating, "I suspect that this may have been the [e]tiology of his urinary system."  Dr. Aiello opined that,

I believe beyond a reasonable doubt that more likely than not, [the Veteran's] symptoms are caused by spinal cord damage in his lower lumbar area in the same fall that broke his shoulder.  

The Board subsequently obtained an expert opinion from the Chief of Neurological Surgery at the VA Medical Center (VAMC) in Memphis, Tennessee.  The opinion was dated in September 2011.  After acknowledging the Veteran's history of falling from a two-story window in October 1980, the VA neurologist noted that at the time of the fall the Veteran's only complaints were left shoulder pain and left finger pain.  She added that the Veteran was seen by "orthopedics", had X-rays, and was diagnosed with a left scapular fracture.  The VA neurologist went on to discuss the Veteran's relevant medical history both in service and post service, to include the Veteran's complaints of urinary frequency and low back pain in November 1983.  She also noted that a doctor had stated that it was probable that the Veteran had injured his spinal cord as a result of the in-service fall.  (Parenthetically, the Board notes that the VA neurologist appears to be referencing the November 2010 opinion from Dr. Aiello.)

The VA neurologist commented that degenerative changes were common and could be asymptomatic.  She also commented that the Veteran had had a problem with obesity and that this condition could be related to the diagnosis, and that there was no evidence that the Veteran's degenerative changes were service connected, or symptomatic.  It was also her opinion that "bulging discs" or foraminal stenosis at L4-5, L5-S1 did not cause urinary symptoms in isolation.  She concluded that there was no possible way the Veteran's urinary symptoms were related to his fall, there was no evidence that the Veteran injured his back in the fall, and no evidence that he had injured his spinal cord.  In so concluding, the VA neurologist noted that it was not even remotely medically plausible that the Veteran could have sustained a spinal cord injury in service without any symptoms until years later.  She noted that she had never seen anyone who had injured their back who did not hurt immediately or who did not have immediate neurologic deficit if there was a spinal cord injury.  In summary, the VA neurologist agreed with not awarding the Veteran service connection for a "lumbar disc condition."

Subsequently, in April 2012, Dr. Aiello provided an additional medical statement.  She noted that she agreed with the Veteran's urologist, Dr. Erturk, that the Veteran suffered from spinal irritability resulting in irritable bladder.  Dr. Aiello also noted that the Veteran's frequent urges for urination were noted numerous times in the Veteran's service records though there was never any further testing to find the likely cause.  

Since Dr. Aiello's April 2012 statement, private records have been received that identify the Veteran's continued treatment for low back pain.  Also, the Veteran submitted additional literature in support of his claim, in particular, a Medscape article on low back pain and sciatica as well as a New York Times article on spinal trauma.  The Veteran also submitted a June 2013 statement in which he recounted the event during which he fell out the barracks' window and the effect the fall had on him physically.  

As noted above, the evidence reflects that the Veteran did not complain of back pain at the time of the fall from the barracks' window and there is one isolated in-service report of low back pain approximately three years after the accident.  Still, "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence." Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  With that said, the first post-service evidence of back pain is found in a private medical record entry in 1991 that identifies mid-thoracic back pain related to a then-recent automobile accident.  There is also evidence that in May 2001 the Veteran worked as an automobile mechanic and that his job required a great deal of physical labor.  Otherwise, MRI and X-ray findings from 2008 revealed no more than mild degenerative changes associated with the Veteran's lumbar spine.   

With regard to the Veteran's lay statements concerning his claimed disability, in a November 1997 statement in support of claim, the Veteran referenced the fall from the barracks' window and in doing so noted that the AOJ was failing to understand that his shoulder, back, arms, and neck had never been the same and that he was in chronic pain.  In his October 2009 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran referenced his low back disability and noted that his condition and his symptoms had continued since his release from active duty.  However, during his October 2010 Board hearing, in explaining a lack of in-service complaints of back pain, the Veteran testified the following:

Well, when you have spinal cord damage and you can't feel this quadrant of your back because the nerves are now broken - so I don't have any pain.   

The Veteran also reported with regard to his excessive urination post service that he was told that there was nothing wrong with his urinary tract and that the problem was with his back.  He commented regarding this medical conclusion, "I go what, are you nuts?  I don't have a problem with my back.  What, are you crazy?"  

Otherwise, as noted above, in her November 2010 statement, Dr. Aiello noted that, 

[The Veteran] didn't believe that the problem was from his back because his back didn't hurt not understanding that a back injury would cause urinary problems.  

Here, based on the Veteran's testimony and the statement of Dr. Aiello, the Board does not find that the Veteran experienced continuous symptoms of low back pain associated with his fall from the barracks' window in service.  The evidence supports the first occurrence of back pain to be a number of years after the Veteran separated from active duty.  Also, an X-ray and MRI of the lumbar spine in August 2008 did not reveal any fractures or subluxations but did reflect mild degenerative changes.  Thus, assuming that the Veteran was in fact reporting in his November 1997 statement and/or October 2009 VA Form 9 that he had suffered from low back pain and/or problems since his fall from the barracks' window, such reports are inconsistent with his subsequent testimony and the statement from Dr. Aiello and are found lacking in probative value, especially when weighed against the other objective medical evidence.  See e.g. Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and/or inconsistency with other evidence of record).  

It would appear that the Veteran's primary contention with regard to his claim is that his urinary frequency during and after service is evidence (as a symptom) that he suffered a low back (spinal cord) injury at the time of his fall from the barracks' window.  

Initially, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran suffered a spinal injury in service and whether his current low back disability is related to his fall from the barracks' window, falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Likewise, while the Veteran is competent to describe his urological problems both during and after service, he is not deemed competent to link them to a spinal cord injury or current low back disability.  Id.  

With that said, following its review of the medical evidence, the Board finds most probative and persuasive in this case the opinion of the VA neurologist in September 2011.  As was discussed above, the VA neurologist reviewed the Veteran's claims folders and in doing so considered the opinion of Dr. Aiello and also the findings and conclusions of the Veteran's treating private physicians.  She noted that bulging discs or foraminal stenosis at L4-5 and L5-S1 did not cause urinary symptoms in isolation.  She also commented: 

It is not even remotely medically plausible that [the Veteran] could have sustained a spinal cord injury without any symptoms until years later.  I have never seen anyone who injured their back, who did not hurt immediately, or had immediate neurologic deficit if there was a spinal cord injury.  

The VA neurologist's opinion is supported by the November 2009 VA examiner who noted that there were multiple documents of the in-service fall in 1980 with treatment, and that none of the notes mentioned any back problems.  Additionally, as previously noted, the VA examiner found that the Veteran's mild degenerative changes associated with the lumbar spine were most likely just part of the aging process.  

The Board notes that the existence of a spinal injury in service is the primary basis on which Dr. Aiello has linked the Veteran's current low back disability to service.  The Board, however, finds the VA neurologist's opinion to be of greater probative value in light of her expertise and her position as the Chief of Neurological Surgery at the Memphis VAMC.  The evidence does not otherwise reflect that Dr. Aiello has any expertise in the field of neurology or spinal cord injuries.  Also, the findings and conclusions of Dr. Erturk, Dr. Donahue, and other private treatment providers do not specifically address whether the Veteran suffered a low back and/or spinal cord injury during service.  Their medical reports only address the possible reasons for the Veteran's urologic symptoms, which include spinal irritation and/or musculoskeletal injury.  

Therefore, in weighing the competent medical evidence and the Veteran's lay testimony, and assigning the greatest probative weight to the VA neurologist's September 2011 opinion, the Board finds the preponderance of the evidence is against a finding that the Veteran incurred a low back or spinal cord injury during service.  Furthermore, as there is a lack of evidence of arthritis within the first post-service year, the potentially applicable provisions relating to presumptive service connection are not applicable.  38 C.F.R. §§ 3.307 and 3.309.  

The Veteran's agent has raised a number of arguments in support of the Veteran's claim.  Of note, the agent has argued that the VA neurologist did not adequately discuss Dr. Aiello's November 2010 statement nor did she consider the medical treatise evidence.  The Board notes that there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 ( 2012).  Furthermore, the law imposes no reasons-or-bases requirement on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012)).  With that said, the VA neurologist did reference having reviewed Dr. Aiello's statement.  Her opinion is based on consideration of Dr. Aiello's belief that the Veteran injured his low back/spinal cord in service.  Furthermore, in reviewing the claims folders, the VA neurologist considered the findings and conclusions of Dr. Erturk, Dr. Donahue, and the other private treatment providers.  As the Board noted above, their medical reports only address the possible reasons for the Veteran's urologic symptoms, which include spinal irritation and/or musculoskeletal injury, but do not otherwise show that the Veteran in fact incurred a low back or spinal cord injury during service.  The VA neurologist's opinion on the other hand, specifically addresses whether an injury was incurred during service.  Her finding that no spinal injury occurred is supported by the opinion of the November 2009 VA examiner as well as X-ray findings in August 2008 which revealed no acute fractures or subluxations of the spine.  

As for the medical literature submitted by the Veteran in support of his claim, the Board notes that it has been considered but it is found to be generic.  The literature does not address the Veteran's specific factual situation and does not demonstrate causality but instead only loose associations.  Therefore, the Board has not assigned substantial weight to the literature in its consideration of the Veteran's claim.  See e.g. Sacks v. West, 11 Vet. App. 314, 317 (1998).  

To the extent that the Veteran's agent is arguing that the VA neurologist needed to review all the medical literature submitted to render an adequate medical opinion, this argument is without merit.  Adequate medical opinions must consider all material evidence, but need not consider everything in support of an appellant's claim.  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009).  The Board notes that to be adequate, a medical opinion must be based on a consideration of an appellant's prior history and examinations and describe the appellant's condition in sufficient detail so that the Board's evaluation of the claim may be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, as noted above, the VA neurologist's opinion is based on a full review of the Veteran's medical records and is sufficiently detailed to allow for a fully informed Board decision.  Moreover, there is no error by the VA neurologist having failed to consider medical literature submitted after her September 2011 opinion, and even if the medical literature had been submitted earlier it is unclear that the evidence detracts from her conclusion.  

Therefore, the evidence with respect to the claim for service connection for a low back disability, claimed as lumbar disc disease, is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim for service connection for a low back disability must be denied.  


ORDER

Entitlement to service connection for a low back disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


